DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
The previous prior art rejections have been withdrawn.
The previous rejection of claims 115 – 126 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
The previous objection to claims 116 – 118 and 122 has been withdrawn.
Election/Restrictions
Claims 107 – 114 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the camera, optical pathway, fluid-moving mechanism, electronic chip, electrodes and power source (e.g., the battery), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 115 – 118 and 121 – 126 are rejected under 35 U.S.C. 103 as being unpatentable over Alt et al. (US 2014/0038222 A1; “Alt”) in view of  Rajagopal et al. (US 9,169,521 B1; “Rajagopal”).
Regarding claim 115, Alt teaches a compact device structure (coupler 115; figure 13B) comprising: a housing (coupler 115) comprising an optical pathway (e.g., the other side of the receptacle 118 comprising a transparent (optically clear) substrate that faces and interfaces with the camera lens 113 of the phone 110 so that optical measurements can be performed when cartridge 122 is inserted; figures 13A and 13 B; ¶87), wherein the housing is configured to receive a fluidic cartridge (cartridge 122 via receptacle 118; ¶87); a fluid-moving mechanism, wherein the fluid-moving mechanism draws fluid through the fluidic cartridge (¶¶73, 75, 78 and 88); an electronic chip (e.g., an electrical circuit; ¶¶78 and 79); and a power source (¶¶17, 20, 72, 

    PNG
    media_image1.png
    696
    537
    media_image1.png
    Greyscale

Alt does not specifically teach a power source wherein output from the power source is less than 5 watts. However, Rajagopal teaches a related cartridge device (600) using a power 
Regarding claim 116, Alt teaches a smartphone 110 comprising a camera (camera lens 113; ¶¶83 – 85; figure 13A). 
Regarding claim 117, Alt teaches that the camera (camera lens 113; ¶¶83 – 85; figure 13A) is the portable computing device (smartphone 110).
Regarding claim 118, Alt teaches that the camera (camera lens 113; ¶¶83 – 85; figure 13A) produces an image that is capable of being analyzed (¶¶15 – 117 and 91) by the portable computing device (smartphone 110).
Regarding claim 121, Alt teaches that the fluidic cartridge (cartridge 122; figures 13A – 13C) is inserted into a fluidic cartridge slot (receptacle 118; ¶87; figures 13A – 13C) of the compact device (coupler 115; figure 13B).
Regarding claims 122 and 124, Alt teaches the incorporation of a USB port (¶17).
Regarding claim 123, Alt teaches the incorporation and use of wireless communications (¶¶10, 14, 16 and 24).
Regarding claim 125, Alt teaches the incorporation and use of a battery power source (¶¶17, 20, 72, 76, 85 and 88).
.
2.	Claims 119 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Alt et al. (US 2014/0038222 A1; “Alt”) in view of  Rajagopal et al. (US 9,169,521 B1; “Rajagopal”), and further in view of Krishnan et al. (US 2014/0127697 A1; “Krishnan”).
Regarding claim 119, Alt and Rajagopal do not specifically teach wherein the electronic chip is configured to apply an electric current to the sample.
Krishnan teaches a related apparatus comprising a controller that implicitly comprises an electronic chip that applies an AC electrokinetic high field using an array of  electrodes positioned within a housing of the apparatus for isolating  a nucleic acid from a sample using a DEP process for analysis (¶¶32 – 39, 42 and 45). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate an electronic chip as claimed to apply an electric field to the sample in order to effectively isolate sample components as taught by Krishnan. . Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 120, Alt and Rajagopal do not specifically teach wherein the fluidic cartridge further comprises  a plurality of  alternating current (AC) electrodes configured to  be 
Krishnan teaches the same electrode configuration comprising electrodes that can be selectively energized for effecting the same DEP high and low field regions for facilitating analyte separations (e.g., ¶¶36 – 39).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). It would have been obvious to a person of ordinary skill in the art at the time of the invention to the same electrode configuration within the fluidic cartridge in order to effectively effect the separation of nanoscale analytes. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797